ORDER

PER CURIAM.
Defendant appeals after he was convicted by a jury of stealing $150 or more, § 570.030, RSMo 1986. Defendant also appeals the denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
Defendant addresses no points on appeal to the denial of his Rule 29.15 motion for post-conviction relief; that appeal is considered abandoned. See State v. Nelson, 818 S.W.2d 285, 287 (Mo.App.1991). We have reviewed the record and find the claims of error on direct appeal are without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).